DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2022 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “spinal roof” of claim 1, line12 and “spinal roof” of claim 15, line 12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation, “a spinal roof” in line 12. This limitation, however, renders the claim indefinite because it remains unclear as to what structure or structures are required by the recitation of “a spinal roof” and the specification is silent to any special definition which describes what structure or structures are intended to be required by the recitation of “a spinal roof.” For examination purposes, Examiner is interpreting “a spinal roof” to require that the cover comprises a portion which connects the adjacent walls to one another and which contributes to the enclosure of the clamp and the instrument when the cover is in the close position.
Claims 2-6 are similarly rejected by virtue of their dependency on claim 1.
Regarding claim 15, claim 15 recites the limitation, “a spinal roof” in line 12. This limitation, however, renders the claim indefinite because it remains unclear as to what structure or structures are required by the recitation of “a spinal roof” and the specification is silent to any special definition which describes what structure or structures are intended to be required by the recitation of “a spinal roof.” For examination purposes, Examiner is interpreting “a spinal roof” to require that the cover comprises a portion which connects the adjacent walls to one another and which contributes to the enclosure of the clamp and the instrument when the cover is in the close position.
Claims 16-22 are similarly rejected by virtue of their dependency on claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Bracken et al. (US 2009/0143742).

    PNG
    media_image1.png
    763
    1173
    media_image1.png
    Greyscale

Regarding claim 1, Bracken et al. discloses a stabilization device (“securement system 80” of Fig. 8-17) for attaching an instrument (“medical article 60” of Fig. 16-17, see [0056], lines 6-15 and note, “The securement system and devices disclosed herein can be successfully utilized in connection with many types of medical articles”) along a phlebostatic axis of a patient's torso (see [0119] and note, “In order to secure a medical article 60 to a patient using the securement system 80, the base 90 is attached to the patient, such as to the patient's skin, at a location where the medical article 60 is to be located”) that intersects sternal and midchest lines orthogonal to a normal line approximately coinciding with said phlebostatic axis (Examiner notes how the limitations “for attaching an instrument along a phlebostatic axis of a patient’s torso that intersects sternal and midchest lines orthogonal to a normal line 
Regarding claim 2, Bracken et al. discloses the stabilization device according to claim 1, further including on said pad (92 and “liner”), opposite said holder (90), an adhesive foot (92 of Fig. 11-14, see [0098], lines 1-6) with a peelably removable film (“liner” see [0099]) that exposes said foot upon removal of said film for disposition on the torso (see [0099], lines 1-3 and [0119] indicating that stabilization device can be placed on skin wherever the instrument is intended to be used).
Regarding claim 5, Bracken et al. discloses the stabilization device according to claim 1, wherein said cover (112/116/118) latches to said holder (90) in said close position (see Fig. 11) and unlatches in said open position (see Fig. 12, and [0105], lines 5-6 and note, “The connection member 118 can engage and be secured by the latch 100”) opposite said extremity of the midchest line (see Fig. 12 illustrating how, in the open position, the cover is orthogonal to the midchest line and, therefore, opposite said extremity of the midchest line since the cover no longer extends towards the extremity of the midchest line).
Regarding claim 6, Bracken et al. discloses the stabilization device according to claim 1, wherein said cover (112/116/118) includes at least one gap (see Fig. 11 illustrating how a gap exists between “hinged member 116” and “connection member 118”) along a periphery of each of said adjacent walls (116/118, see Fig. 11 and note how the gap is formed along the inward-facing periphery of each of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al. (US 2009/0143742) in further view of Bracken et al. (US 2009/0143742).
Regarding claim 3, in the embodiment of a stabilization device (80) of Figures 8-17, Bracken et al. discloses all of the limitations of claim 1. Through this embodiment, however, Bracken et al. does not disclose wherein said pad is composed of a breathable fabric.
In an alternative embodiment, Bracken et al. teaches a stabilization device (250 of Fig. 25-36) comprising a flexible pad (260 of Fig. 25-26) which is composed of tricot (see [0139], lines 1-3). In [0014], lines 2-4 of the instant application, the applicant states that tricot is a breathable fabric. Bracken et al., therefore, teaches a stabilization device (250) wherein said pad (260) is composed of a breathable fabric (see [0139, lines 1-3 of Bracken et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pad disclosed in Figures 8-17 of Bracken et al. in favor for the flexible pad composed of breathable fabric taught by Bracken et al. through the embodiment shown in Figures 25-36. Doing so provides a flexible pad that is composed of a breathable fabric which was 
Regarding claim 4, in the embodiment of a stabilization device (80) of Figures 8-17, Bracken et al. discloses all of the limitations of claim 1. Through this embodiment, however, Bracken et al. does not disclose wherein said pad is composed of a foam sheet.
In an alternative embodiment, Bracken et al. teaches a stabilization device (250 of Fig. 25-36) comprising a flexible pad (260 of Fig. 25-26) is composed of a foam sheet (see [0139], line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pad disclosed in Figures 8-17 of Bracken et al. in favor for the flexible pad composed of a foam sheet taught by Bracken et al. through the embodiment shown in Figures 25-36. Doing so provides a flexible pad that is composed of a foam sheet which was already a well-known design in the art prior to the effective filing date of the claimed invention. Additionally, one of ordinary skill in the art before the effective filling date of the claimed invention would recognize that making the pad from a foam sheet would increase the level of comfort experienced by a patient wearing the stabilization device by serving as a cushion following inadvertent dislodgements of the device. 
Claims 7-8, 15-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al. (US 2009/0143742) in view of Wright et al. (US 2010/0114034).
Regarding claim 7,
Wright et al. teaches a stabilization device (“securing device 10” of Fig. 1-3) having a flexible pad (“pad 80” and “base 40” of Fig. 2A), an instrument holder (“retainer 20” of Fig. 1) disposed on said pad (80/40, see Fig. 2A illustrating how the retainer is disposed on the pad). Wright et al. further teaches the stabilization device (10) including a swivel joint (“base 40” and “attachment lip 22” of Fig. 1-3) between said pad (80/40) and said holder (20, see Fig. 2A illustrating how swivel joint is between pad and holder) for angular independence therebetween (see [0045], lines 16-19 indicating how, “Indeed, the base 40 and retainer 20 may be attached and configured in any manner suitable to allow for rotational or swivel movement between them”), said swivel joint (40/22) comprising an annular race (“attachment lip 22” of Fig. 1) on said holder (20, see Fig. 1 illustrating how the annular race is on said holder) that turns in a circular groove (“inner surface 46” of Fig. 1) on said pad (80/40, see Fig. 1 illustrating how the groove is on said pad).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stabilization device of Bracken et al. such that the device further includes the swivel joint of Wright et al. by providing the pad of Bracken et al. with the base having the circular groove and by providing the holder with the annular race as is taught by Wright et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification would be advantageous because it allows for swivel motion between the holder and the flexible pad (see [0045], lines 16-19 of Wright et al.). Furthermore, since the stabilization device of Bracken et al. may be positioned along the phlebostatic axis of a patient’s torso, such a modification further provides a swivel joint between said pad and said holder for angular independence therebetween about the phlebostatic axis. 
Regarding claim 8, Bracken et al. in view of Wright et al. teaches the stabilization device according to claim 7. Bracken et al. further teaches wherein said roof spine (112) and said adjacent walls (116/118) of said cover (112/116/118) comprise a unit (see Fig. 11-15 illustrating how the roof spine and 
Regarding claim 15, Bracken et al. discloses a stabilization device (“securement system 80” of Fig. 8-17) for attaching an instrument (“medical article 60” of Fig. 16-17, see [0056], lines 6-15 and note, “The securement system and devices disclosed herein can be successfully utilized in connection with many types of medical articles”) along a phlebostatic axis of a patient's torso (see [0119] and note, “In order to secure a medical article 60 to a patient using the securement system 80, the base 90 is attached to the patient, such as to the patient's skin, at a location where the medical article 60 is to be located”) that intersects sternal and midchest lines orthogonal to a normal line approximately coinciding with said phlebostatic axis (Examiner notes how the limitations “for attaching an instrument along a phlebostatic axis of a patient’s torso that intersects sternal and midchest lines orthogonal to a normal line approximately coinciding with said phlebostatic axis” corresponds merely to a functional recitation. Furthermore, Examiner concludes that the stabilization device of Bracken et al. is entirely capable of attaching the instrument at this location because [0119] and [0098], lines 1-6 indicates that the device is positioned on the patient’s skin via an adhesive at the location where the instrument is to be located), said instrument (60) having a tether to a monitor (Examiner notes that success of the stabilization device to perform the aforementioned functions is not affected by providing the medical instrument with a tether to a monitor and further reiterates that Bracken et al. discloses, “The securement system and devices disclosed herein can be successfully utilized in connection with many types of medical articles” in [0056], lines 6-15), said stabilization device comprising: a flexible pad (“adhesive layer 92” of Fig. 11-12 and “liner, such as a silicone coated polyester film” of [0099])  that contacts the torso along the phlebostatic axis (see [0119] indicating that stabilization device can be placed on skin wherever the instrument is intended to be used); an instrument holder (“base 90” of Fig. 11-14) disposed on said pad (92 and “liner”, see [0098], lines 1-6 and note, “An adhesive layer 92 is provided on at least a portion of 
Wright et al. teaches a stabilization device (“securing device 10” of Fig. 1-3) having a flexible pad (“pad 80” and “base 40” of Fig. 2A), an instrument holder (“retainer 20” of Fig. 1) disposed on said pad 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stabilization device of Bracken et al. such that the device further includes the swivel joint of Wright et al. by providing the pad of Bracken et al. with the base having the circular groove and by providing the holder with the annular race as is taught by Wright et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification would be advantageous because it allows for swivel motion between the holder and the flexible pad (see [0045], lines 16-19 of Wright et al.). Furthermore, since the stabilization device of Bracken et al. may be positioned along the phlebostatic axis of a patient’s torso, such a modification further provides a swivel joint between said pad and said holder for angular independence therebetween about the phlebostatic axis. 
Regarding claim 16, Bracken et al. in view of Wright et al. the stabilization device according to claim 15. Bracken et al. further teaches the stabilization device including on said pad (92 and “liner”), opposite said holder (90), an adhesive foot (92 of Fig. 11-14, see [0098], lines 1-6) with a peelably removable film (“liner” see [0099]) that exposes said foot upon removal of said film for disposition on 
Regarding claim 19, Bracken et al. in view of Wright et al. teaches the stabilization device according to claim 15. Bracken et al. further teaches wherein said cover (112/116/118) latches to said holder (90) in said close position (see Fig. 11) and unlatches in said open position (see Fig. 12, and [0105], lines 5-6 and note, “The connection member 118 can engage and be secured by the latch 100”) opposite said extremity of the midchest line (see Fig. 12 illustrating how, in the open position, the cover is orthogonal to the midchest line and, therefore, opposite said extremity of the midchest line since the cover no longer extends towards the extremity of the midchest line).
Regarding claim 20, Bracken et al. in view of Wright et al. teaches the stabilization device according to claim 15. Bracken et al. further teaches wherein said cover (112/116/118) includes at least one gap (see Fig. 11 illustrating how a gap exists between “hinged member 116” and “connection member 118”) along a periphery of each of said adjacent walls (116/118, see Fig. 11 and note how the gap is formed along the inward-facing periphery of each of the side walls) to avoid contact with the tether in said close position (see Fig. 11 and Fig. 17 illustrating how the gap prevents the cover from contacting and interfering with “medical article 60” and would, therefore, also prevent the cover from contacting a tether when the device is in the close position depicted in Fig. 11 and Fig. 17).
Regarding claim 21, Bracken et al. in view of Wright et al. teaches the stabilization device according to claim 15. Bracken et al. further teaches wherein said roof spine (112) and said adjacent walls (116/118) of said cover (112/116/118) comprise a unit (see Fig. 11-15 illustrating how the roof spine and adjacent walls are directly connected to one another such that they cooperatively define and comprise a unit).
Regarding claim 22, Bracken et al. in view of Wright et al. teaches the stabilization device according to claim 15 and further teaches wherein said annular race (“attachment lip 22” of Fig. 1 of .
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al. (US 2009/0143742) in view of Wright et al. (US 2010/0114034) as applied to claim 15 above, and further in view of Bracken et al. (US 2009/0143742).
Regarding claim 17, in the embodiment of a stabilization device (80) of Figures 8-17, Bracken et al. in view of Wright et al. teaches all of the limitations of claim 15. Through this embodiment, however, Bracken et al. does not disclose wherein said pad is composed of a breathable fabric.
In an alternative embodiment, Bracken et al. teaches a stabilization device (250 of Fig. 25-36) comprising a flexible pad (260 of Fig. 25-26) which is composed of tricot (see [0139], lines 1-3). In [0014], lines 2-4 of the instant application, the applicant states that tricot is a breathable fabric. Bracken et al., therefore, teaches a stabilization device (250) wherein said pad (260) is composed of a breathable fabric (see [0139, lines 1-3 of Bracken et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pad disclosed in Figures 8-17 of Bracken et al. in view of Wright et al. in favor for the flexible pad composed of breathable fabric taught by Bracken et al. through the embodiment shown in Figures 25-36. Doing so provides a flexible pad that is composed of a breathable fabric which was already a well-known design in the art prior to the effective filing date of the claimed invention. Additionally, one of ordinary skill in the art before the effective filling date of the claimed invention would recognize that making the pad from a breathable fabric would increase the 
Regarding claim 18, in the embodiment of a stabilization device (80) of Figures 8-17, Bracken et al. in view of Wright et al. teaches all of the limitations of claim 15. Through this embodiment, however, Bracken et al. does not disclose wherein said pad is composed of a foam sheet.
In an alternative embodiment, Bracken et al. teaches a stabilization device (250 of Fig. 25-36) comprising a flexible pad (260 of Fig. 25-26) is composed of a foam sheet (see [0139], line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pad disclosed in Figures 8-17 of Bracken et al. in view of Wright et al. in favor for the flexible pad composed of a foam sheet taught by Bracken et al. through the embodiment shown in Figures 25-36. Doing so provides a flexible pad that is composed of a foam sheet which was already a well-known design in the art prior to the effective filing date of the claimed invention. Additionally, one of ordinary skill in the art before the effective filling date of the claimed invention would recognize that making the pad from a foam sheet would increase the level of comfort experienced by a patient wearing the stabilization device by serving as a cushion following inadvertent dislodgements of the device. 
Response to Arguments
Anticipatory Rejection under 35 USC §102
Applicant's arguments with respect to claims 1, 2, and 5-6 filed 12/29/2021 have been fully considered but they are not persuasive. In Page 4, applicant asserts that, “Bracken does not teach or suggest a cover with walls to inhibit axial translation of the article 60.” The Examiner maintains, however, that the walls (116/118) of Bracken et al. do indeed inhibit axial translation of the article 60. For instance, in order for the protection cover to swing to the close position, the walls (116/118) must engage with “hinge 117” and “retaining member 104” (see Fig. 11 illustrating the contribution of the directly outward therefrom (instrument holder)” in order to further clarify that the clamp is intended to be directly attached to the instrument holder such that the clamp remains outwardly extending from the instrument holder even when the protection cover is in the open position. 
Obviousness Rejection under 35 USC §103
Applicant's arguments with respect to claim 15 filed 12/29/2021 have been fully considered but they are not persuasive. In page 7, applicant asserts that “Although Wright teaches a rotation interference, this configuration introduces surface friction across the entire circular area of the retainer 20, instead of being localized to an annular race for mitigating this effect, as provided in Applicant’s claims.” The structures which provide for the mitigation of this effect, however, are not sufficiently described in claim 15 to overcome the teachings of Wright et al. Examiner suggests either amending claim 15 similarly to that which is suggested above with respect to claim 1 in order to overcome the teachings of Bracken et al. and/or amending claim 15 to recite addition structures of the swivel joint which provide for the mitigation of the surface friction across the entire circular area. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783